Case 1:20-cv-07169-JGK Document 73 Filed 08/02/21 Page 1 of 9
Case 1:20-cv-07169-JGK Document 72-2 Filed 07/30/21 Page 2 of 10

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

LESTER FIRSTENBERGER Civil Action No.: 1:20-cv-07169-JGK
SATHYA RAJAVELU
PROPOSED CONFIDENTIALITY
Plaintiffs, AGREEMENT AND
PROTECTIVE ORDER

- against -
CASTERS HOLDINGS, INC D/B/A FYLLO

REGS TECHNOLOGY, INC. F/K/A
CANNAREGS, LTD.

AMANDA OSTROWITZ

Defendants.

 

 

JOHN G. KOELTL, U.S.D.J.:
WHEREAS, all of the parties to this action (collectively the “Parties” and individually a

“Party”) request that this Court issue a protective order pursuant to Federal Rule of Civil Procedure
26(c) to protect the confidentiality of nonpublic and competitively sensitive information that they
may need to disclose in connection with discovery in this action;

WHEREAS, the Parties, through counsel, agree to the following terms; and

WHEREAS, this Court finds good cause exists for issuance of an appropriately tailored
confidentiality order governing the pretrial phase of this action,

IT IS HEREBY ORDERED that any person subject to this Order — including without
limitation the Parties to this action and their representatives, officers, agents, servants, employees,
attorneys, experts, consultants, and any other person in active concert or participation with any of

the foregoing; all third parties providing discovery in this action; and all other mterested persons

 
Case 1:20-cv-07169-JGK Document 73 Filed 08/02/21 Page 2 of 9
Case 1:20-cv-07169-JGK Document 72-2 Filed 07/30/21 Page 3 of 10

with actual or constructive notice of this Order — will adhere to the following terms, upon pain of
contempt:

1. With respect to “Discovery Material” (i.e., information of any kind produced or
disclosed in the course of discovery in this action) that a person has designated as “Confidential”
pursuant to this Order, no person subject to this Order may disclose such Confidential Discovery
Material to anyone else except as this Order expressly permits.

2. The Party or person producing or disclosing Discovery Material (“Producing
Party”) may designate as Confidential only the portion of such material that it reasonably and in
good faith believes consists of:

a. previously non-disclosed financial information (including without limitation
profitability reports or estimates, minimum guarantee payments, sales reports,
and sale margins);

b. previously non-disclosed material relating to ownership or control of any non-
public company;

c. previously non-disclosed business plans, product-development information, or
marketing plans;

d. any information of a personal or intimate nature regarding any individual; or

e. any other category of information given confidential status by this Court after
the date of this Order.

3. With respect to the Confidential portion of any Discovery Material other than
deposition transcripts and exhibits, the Producing Party or its counsel may designate such portion
as “Confidential” by stamping or otherwise clearly marking as “Confidential” the protected portion

in a manner that will not interfere with legibility or audibility.

 

 
Case 1:20-cv-07169-JGK Document 73 Filed 08/02/21 Page 3 of 9
Case 1:20-cv-07169-JGK Document 72-2 Filed 07/30/21 Page 4 of 10

4, A Producing Party or its counsel may designate deposition exhibits or portions of
deposition transcripts as Confidential Discovery Material either by: (a) indicating on the record
during the deposition that a question calls for “Confidential” information, in which case the
reporter will bind the transcript of the designated testimony in a separate volume and mark it as
“Confidential Information Governed by Protective Order;” or (b) notifying the reporter and all
counsel of record, in writing, within 30 days after a deposition has concluded, of the specific pages
and lines of the transcript that are to be designated “Confidential,” in which case all counsel
receiving the transcript will be responsible for marking the copies of the designated transcript in
their possession or under their control as directed by the Producing Party or its counsel. During
the 30-day period following a deposition, all Parties will treat the entire deposition transcript as if
it had been designated Confidential.

5. If, at any time before the termination of this action, a Producing Party realizes that
it should have designated as Confidential some portion(s) of Discovery Material that it previously
produced without limitation, the Producing Party may so designate such material by notifying all
prior recipients in writing. ‘Thereafter, this Court and all persons subject to this Order will treat
such designated portion(s) of the Discovery Material as Confidential. In addition, the Producing
Party shall provide each other Party with replacement versions of such Discovery Material that
bears the “Confidential” designation within two business days of providing such notice.

6. Nothing contained in this Order will be construed as: (a) a waiver by a Party or
person of its right to object to any discovery request; (b) a waiver of any privilege or protection;
or (c) a ruling regarding the admissibility at trial of any document, testimony, or other evidence.

7. Where a Producing Party has designated Discovery Material as Confidential, other

persons subject to this Order may disclose such information only to the following persons:

 
Case 1:20-cv-07169-JGK Document 73 Filed 08/02/21 Page 4 of 9
Case 1:20-cv-07169-JGK Document 72-2 Filed 07/30/21 Page 5 of 10

4. the Parties to this action, their insurers, and counsel to their insurers;

b. counsel retained specifically for this action, including any paralegal, clerical, or
other assistant that such outside counsel employs and assigns to this matter;

c. outside vendors or service providers (such as copy-service providers and
document-management consultants) that counsel hires and assigns to this
matter;

d. any mediator or arbitrator that the Parties engage in this matter or that this Court
appoints, provided such person has first executed a Non-Disclosure Agreement
in the form annexed as Exhibit A hereto;

e. as to any document, its author, its addressee, and any other person indicated on
the face of the document as having received a copy;

f. any witness who counsel for a Party in good faith believes may be called to
testify at trial or deposition in this action, provided such person has first
executed a Non-Disclosure Agreement in the form annexed as Exhibit A hereto;

g. any person a Party retains to serve as an expert witness or otherwise provide
specialized advice to counsel in connection with this action, provided such
person has first executed a Non-Disclosure Agreement in the form annexed as
Exhibit A hereto;

h. stenographers engaged to transcribe depositions the Parties conduct in this
action; and

i. this Court, including any appellate court, its support personnel, and court

reporters.

 
Case 1:20-cv-07169-JGK Document 73 Filed 08/02/21 Page 5 of 9
Case 1:20-cv-07169-JGK Document 72-2 Filed 07/30/21 Page 6 of 10

8. Before disclosing any Confidential Discovery Material to any person referred to in
subparagraphs 7(d), 7(f), or 7(g) above, counsel must provide a copy of this Order to such person,
who must sign a Non-Disclosure Agreement in the form annexed as Exhibit A hereto stating that
he or she has read this Order and agrees to be bound by its terms. Said counsel must retain each
signed Non-Disclosure Agreement, hold it in escrow, and produce it to opposing counsel either
before such person is permitted to testify (at deposition or trial) or at the conclusion of the case,
whichever comes first.

9, This Order binds the Parties and certain others to treat as Confidential any
Discovery Materials so classified. The Court has not, however, made any finding regarding the
confidentiality of any Discovery Materials, and retains full discretion to determine whether to
afford confidential treatment to any Discovery Material designated as Confidential and submitted
to the Court in connection with any motion, application, or proceeding that may result in an order
and/or decision by the Court. All persons are hereby placed on notice that the Court is unlikely to
seal or otherwise afford confidential treatment to any Discovery Material introduced into evidence
at trial, even if such material has previously been sealed or designated as Confidential.

10. In filing Confidential Discovery Material with this Court, or filing portions of any
pleadings, motions, or other papers that disclose such Confidential Discovery Material, the Parties
shall follow Rule 6 of this Court’s Individual Practices. The parties should be aware that the Court
will unseal documents if it is unable to make “specific, on the record findings . . . demonstrating
that closure is essential to preserve higher values and is narrowly tailored to serve that interest.”
Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006).

ll. Any Party who objects to any designation of confidentiality may at any time before

the trial of this action serve upon counsel for the Producing Party a written notice stating with

 
Case 1:20-cv-07169-JGK Document 73 Filed 08/02/21 Page 6 of 9
Case 1:20-cv-07169-JGK Document 72-2 Filed 07/30/21 Page 7? of 10

particularity the grounds of the objection. If the Parties cannot reach agreement promptly, counsel
for all affected Parties will address their dispute to this Court in accordance with paragraph I(F) of
this Court’s Individual Practices and Local Civil Rule 37.2.

12. Any Party who requests additional limits on disclosure (such as “attorneys’ eyes
only” in extraordinary circumstances), may at any time before the trial of this action serve upon
counsel for the recipient Parties a written notice stating with particularity the grounds of the
request. If the Parties cannot reach agreement promptly, counsel for all affected Parties will
address their dispute to this Court in accordance with paragraph I(F) of this Court’s Individual
Practices.

13. Recipients of Confidential Discovery Material under this Order may use such
material solely for the prosecution and defense of this action and any appeals thereto, and not for
any business, commercial, or competitive purpose or in any other litigation proceeding. Nothing
contained in this Order, however, will affect or restrict the rights of any Party with respect to its
own documents or information produced in this action.

14. Nothing in this Order will prevent any Party from producing any Confidential
Discovery Material in its possession in response to a lawful subpoena or other compulsory process,
or if required to produce by law or by any government agency having jurisdiction, provided that
such Party gives written notice to the Producing Party as soon as reasonably possible, and if
permitted by the time allowed under the request, at least 10 days before any disclosure. Upon
receiving such notice, the Producing Party will bear the burden to oppose compliance with the
subpoena, other compulsory process, of other legal notice if the Producing Party deems it

appropriate to do so.

 
Case 1:20-cv-07169-JGK Document 73 Filed 08/02/21 Page 7 of 9
Case 1:20-cv-07169-JGK Document 72-2 Filed 07/30/21 Page 8 of 10

15. Each person who has access to Discovery Material designated as Confidential
pursuant to this Order must take all due precautions to prevent the unauthorized or inadvertent
disclosure of such material.

16. Within 60 days of the final disposition of this action — including all appeals - all
recipients of Confidential Discovery Material must either return it - including all copies thereof —
to the Producing Party, or, upon permission of the Producing Party, destroy such material —
including all copies thereof. Jn either event, by the 60-day deadline, the recipient must certify its
return or destruction by submitting a written certification to the Producing Party that affirms that
it has not retained any copies, abstracts, compilations, summaries, or other forms of reproducing
or capturing any of the Confidential Discovery Material. Notwithstanding this provision, the
attorneys that the Parties have specifically retained for this action may retain an archival copy of
all pleadings, motion papers, transcripts, expert reports, legal memoranda, correspondence, or
attorney work product, even if such materials contain Confidential Discovery Material. Any such
archival copies that contain or constitute Confidential Discovery Material remain subject to this
Order.

17. This Order will survive the termination of the litigation and will continue to be

binding upon all persons to whom Confidential Discovery Material is produced or disclosed.

 
Case 1:20-cv-07169-JGK Document 73 Filed 08/02/21 Page 8 of 9
Case 1:20-cv-07169-JGK Document 72-2 Filed 07/30/21 Page 9 of 10

18. This Court will retain jurisdiction over all persons subject to this Order to the extent
necessary to enforce any obligations arising hereunder or to impose sanctions for any contempt

thereof.

SO STIPULATED AND AGREED.

 

 

THE BROOKMAN LAW GROUP LLC SAUL EWING ARNSTEIN & LEHR LLP
Attorneys for Plaintiffs Attorneys for Defendants

Robert Brookman Casey Grabenstein

1500 Market Street Stephanie L. Denker

12th Floor, East Tower, #1027 1270 Avenue of the Americas, Suite 2005
Philadelphia, PA 19102 New York, NY 10020

Telephone: (267) 566-5598 Telephone: (212) 980-7200

Facsimile: (215) 569-8228 Facsimile: (212) 980-7209

E-mail: rbrookman@brockmanlawgroup.com E-mail: casey.grabenstein@saul.com
Email: stephanie.denker@saul.com

 

Dated:

 

Dated:

 

SO ORDERED.

Dated: 2/306 &| Ay le

John. G. Koelt!
United States District Judge

 

fho © reln o aed binetins ay,

Ce ui AOE feed percent: ne Court

fe ? tif :
al

 

 
Case 1:20-cv-07169-JGK Document 73 Filed 08/02/21 Page 9 of 9

Case 1:20-cv-07169-JGK Document 72-2 Filed 07/30/21 Page 10 of 10

Exhibit A

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK.

 

LESTER FIRSTENBERGER Civil Action No.: 1:20-cv-07169-JGK
SATHYA RAJAVELU
NON-DISCLOSURE AGREEMENT

Plaintiffs,
- against -

CASTERS HOLDINGS, INC D/B/A FYLLO

REGS TECHNOLOGY, INC. F/K/A
CANNAREGS, LTD.

AMANDA OSTROWITZ

Defendants.

 

 

I, , acknowledge that I have read and understand the
Protective Order in this action governing the non-disclosure of those portions of Discovery
Material that have been designated as Confidential. I agree that I will not disclose such
Confidential Discovery Material to anyone other than for purposes of this litigation and that at the
conclusion of the litigation I will return all discovery information to the Party or attorney from
whom I received it. By acknowledging these obligations under the Protective Order, I understand
that [ am submitting myself to the jurisdiction of the United States District Court for the Southern
District of New York for the purpose of any issue or dispute arising hereunder and that my willful
violation of any term of the Protective Order could subject me to punishment for contempt of

Court.

 

Name:

Date:

 
